       Case 1:20-cv-05905-AJN-SLC Document 38 Filed 03/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                       3/26/2021
 Delshah 60 Ninth, LLC,

                       Plaintiff,
                                                                             20-cv-5905 (AJN)
               –v–
                                                                                  ORDER
 Free People of PA LLC,

                       Defendant.



ALISON J. NATHAN, District Judge:

       In light of the pending discovery disputes in this matter, the case management conference

scheduled for April 9, 2021, is adjourned to May 7, 2021, at 3:15 p.m.


       SO ORDERED.


Dated: March 26, 2021                            __________________________________
       New York, New York                                 ALISON J. NATHAN
                                                        United States District Judge
